DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehart US20050201829.
Claim 1. Dehart discloses a mobile vehicle barrier comprising a base portion (20/30) and an upward-extending portion (40), wherein the center of gravity of the mobile vehicle barrier is in the upward-extending portion and the upward-extending portion is spaced apart from a longitudinal edge of the base portion (as illustrated in Fig.5).

Claim 2. Dehart discloses the base portion has a dimension in the transverse direction which is less than a height of the upward-extending portion (shown in Fig.6).
Claim 3. Dehart discloses the upward-extending portion comprises posts (denoted by 100).

Claim 5. Dehart discloses at least one attachment point (15).

Claim 7. Dehart discloses the upward-extending portion comprises at least one circumferential head edge (210) at its upper end, wherein the head edge is constructed with a sharp edge (plate).

Claim 9-10. Dehart discloses the mobile vehicle barrier according to claim 1, is manufactured of metal which is manufactured of a ductile metal (P.0028 - Steel AR500/Brinell Steel).

Claim 11. Dehart discloses indentations (310) are formed in a head area of the posts (Fig.4).

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider WO2018145688
Claim 1. Schneider discloses a mobile vehicle barrier comprising a base portion (denoted by 9) and an upward-extending portion (5), wherein the center of gravity of the mobile vehicle barrier is in the upward-extending portion and the upward-extending portion is spaced apart from a longitudinal edge of the base portion (as illustrated in Fig.2).

Claim 2. Schneider discloses the base portion has a dimension in the transverse direction which is less than a height of the upward-extending portion (shown in Fig.1).

Claim 3. Schneider discloses the upward-extending portion comprises posts (4).

Claim 4. Schneider discloses a reception (8) for industrial trucks.

Claim 5. Schneider discloses at least one attachment point (11).

Claim 6. Schneider discloses the base portion is elevated in a middle area and formed sloping towards a circumferential edge of the base portion (illustrated in Fig.1-3)

Claim 7. Schneider discloses the upward-extending portion comprises at least one circumferential head edge (7) at its upper end, wherein the head edge is constructed with a sharp edge (6).

Claim 9-10. Schneider discloses the mobile vehicle barrier according to claim 1, is manufactured of metal which is manufactured of a ductile metal (Steel - Pg. 1: 18).

Claim 11. Schneider discloses indentations (occupied by tension element 12) are formed in a head area of the posts (Fig.2).

Claim 12. Schneider discloses the base portion is hollow (as it accommodates friction body 3 and post 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dehart US20050201829 as applied to claim 1 above.
Claim 8. Dehart  is silent on at least one of the following: a total weight of equal to or less than 1000 kg; the distance between the posts is at least 80 cm; the base portion has a dimension of less than 2.5 m in the longitudinal direction.
	It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to make the distance between the posts is at least 80 cm with the motivation of eliminating a vehicle or motorbike from slipping through barrier absent any unexpected result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633